
	

113 HRES 221 IH: Supporting the goals and ideals of the International Day Against Homophobia and Transphobia.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Ms. Lee of California
			 (for herself, Mr. Cicilline,
			 Mr. Polis,
			 Mr. Pocan,
			 Mr. Moran,
			 Mr. Sean Patrick Maloney of New York,
			 Mr. Takano,
			 Ms. Hahn, Mr. Engel, Mr.
			 Schiff, Ms. McCollum,
			 Mr. Pallone,
			 Mr. Vargas,
			 Mr. Smith of Washington,
			 Mr. Carson of Indiana,
			 Mr. Tonko,
			 Ms. Schakowsky,
			 Mr. Veasey,
			 Ms. Norton,
			 Ms. Kuster,
			 Mr. Lowenthal,
			 Mrs. Christensen,
			 Mr. Hastings of Florida,
			 Mr. Gutierrez, and
			 Mr. Larsen of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Energy and Commerce and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of the
		  International Day Against Homophobia and Transphobia.
	
	
		Whereas at least 9,000,000 Americans identify as lesbian,
			 gay, bisexual, or transgender (LGBT), including 2,500,000 who are school-age
			 youth;
		Whereas, according to a February 2013 report by the
			 Williams Institute, an estimated 3,000,000 LGBT Americans have had a child and
			 as many as 6,000,000 American children and adults have a LGBT parent;
		Whereas, according to the Centers for Disease Control and
			 Prevention, homophobia and transphobia contribute to disparities in physical
			 and mental health indicators such as depression, substance use, cancer, and
			 experiences of abuse and violence;
		Whereas the Centers further report that homophobia and
			 transphobia limit an individual’s ability to access high-quality health care
			 and negatively affects such individual’s income and employment status;
		Whereas homophobia and transphobia are associated with
			 minority stress that may underlie sexual behaviors that can increase risk of
			 HIV and AIDS transmission, and also create additional barriers for LGBT
			 individuals to access prevention and treatment for HIV and AIDS;
		Whereas, according to the Global Commission on HIV and the
			 Law, homophobia and transphobia contributes to disproportionately high rates of
			 HIV among men who have sex with men and transgender women;
		Whereas, according to a 2011 survey by the Gay, Lesbian
			 & Straight Education Network, 8 out of 10 students who identify as LGBT
			 were harassed at school in the past year due to their sexual orientation, 64
			 percent felt unsafe at school, and 30 percent skipped an entire day of school
			 in the past month because of safety concerns;
		Whereas youth who are LGBT or are perceived to identify as
			 LGBT are more likely to smoke, use alcohol and drugs, skip school, or engage in
			 other risky behaviors, and LGBT youth account for up to 40 percent of
			 approximately 2,000,000 homeless youth who are likely to lack access to health
			 care and develop stress-related disorders;
		Whereas youth who identify as lesbian, gay, or bisexual
			 are four times more likely to attempt suicide, and youth who are questioning
			 their sexual orientation are three times more likely to attempt suicide, as
			 compared to their heterosexual counterparts;
		Whereas 41 percent of Americans who identify as
			 transgender have attempted suicide, and 19 percent report refusal of medical
			 care;
		Whereas LGBT families are often not granted equal access
			 to health insurance and are more likely to live in poverty;
		Whereas anti-LGBT violence is the third most frequent bias
			 crime, and among those reporting this crime, transgender women, people of
			 color, and youth faced the most severe violence as a result of the
			 crime;
		Whereas 76 countries still criminalize homosexuality, and
			 LGBT people in these countries face violence, increased discrimination, and
			 blackmail;
		Whereas, according to a recent study across 15 countries,
			 transgender women were nearly 50 times more likely to have HIV, and there were
			 1,123 reported killings of transgender people in 57 countries between 2008 and
			 2012; and
		Whereas the European Parliament and other international
			 bodies observe May 17 as an International Day Against Homophobia and
			 Transphobia: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of an International Day Against Homophobia and Transphobia;
			(2)encourages the
			 Federal Government, States, localities, nonprofit organizations, schools, and
			 community organizations to observe the day with appropriate programs and
			 activities, with the goal of increasing public knowledge of homophobia and
			 transphobia and empowering communities to celebrate and respect their
			 diversity;
			(3)encourages health
			 care providers to offer culturally and clinically competent care to the LGBT
			 community, schools to support the creation of gay-straight alliances to achieve
			 safer learning environments, and individuals to learn about national resources
			 for those who identify as LGBT; and
			(4)encourages the
			 Federal Government, States, international funding organizations, and U.S.
			 bilateral and multilateral aid efforts to prioritize the health and human
			 rights of LGBT people.
			
